UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-2238



MICHAEL H. BOSTRON,

                                                 Plaintiff - Appellant,
          and


MAURICE R. DUBOIS; JOHN E. BOYER,

                                                             Plaintiffs,

          versus


KENNETH S.      APFEL,   Commissioner   of   Social
Security,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-97-3154-H)


Submitted:   November 22, 2000               Decided:   January 18, 2001


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael H. Bostron, Appellant Pro Se. Larry David Adams, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael H. Bostron appeals the district court’s order granting

judgment as a matter of law to the Commissioner in Bostron’s civil

action in which he alleged employment discrimination claims.    We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Bostron v. Apfel, No. CA-97-3154-H (D. Md.

July 19, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2